 

Exhibit 10.1

 

Execution Version
 

AMENDMENT NO. 1 TO
SECOND LIEN CREDIT, SECURITY AND PLEDGE AGREEMENT

 

AMENDMENT NO. 1 TO SECOND LIEN CREDIT, SECURITY AND PLEDGE AGREEMENT, dated as
of April 22, 2012 (this “Amendment”), is by and among KEY BRAND ENTERTAINMENT
INC. a Delaware corporation (the “Borrower”), THEATRE DIRECT NY, INC., a
Delaware corporation (the “Company”) and HOLLYWOOD MEDIA CORP., a Florida
corporation (the “Lender”).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Company, and the Lender are parties to that certain
Second Lien Credit, Security and Pledge Agreement, dated as of December 15, 2010
(the “Credit Agreement”; capitalized terms used herein but not defined herein
shall have the meanings ascribed to them in the Credit Agreement);

 

WHEREAS, the Borrower, the Lender and JPMorgan Chase Bank, N.A., in its capacity
as Administrative Agent under the Senior Credit Agreement referred to therein
(the JPM Administrative Agent”), are parties to that certain Subordination and
Intercreditor Agreement, dated as of December 15, 2010 (the “Intercreditor
Agreement”);

 

WHEREAS, in connection with the creation of Group Sales Box Office, LLC, a
Delaware limited liability company (“GSBO”), the Company has agreed to
contribute the assets set out on Schedule 1 attached hereto (the “GSBO
Contributed Assets”) in exchange for a 75% membership interest in GSBO (the
“Contribution”) pursuant to that certain Contribution Agreement, dated March 19,
2012, between the Company and Theatre Party Associates, Inc., a New York
corporation (“TPA”), a third party not otherwise affiliated with the Borrower or
any other Credit Party (the “Contribution Agreement”); and

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
with respect to, inter alia, the creation of GSBO;

 

WHEREAS, the Borrower, the Lender and the JPM Administrative Agent have agreed
to amend the Intercreditor Agreement (the “Intercreditor Amendment”) to include
the payments of any Second Earnout Amounts (as defined below) as a Permitted
Subordinated Payment (as defined in the Intercreditor Agreement) pursuant to
Section 3.2 of the Intercreditor Agreement; and

 

WHEREAS, subject to the terms and conditions set forth below, the Lender has
agreed to consent to such amendments, as more particularly set forth below.

 

 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 

1.           Definitions.

 

(a)          Article 1 (Definitions) of the Credit Agreement is hereby amended
by adding the following new definitions in their proper alphabetical order:

 

“ ‘Earnout Year” shall have the meaning given to such term in the Hollywood SPA
as in effect on the First Amendment Effective Date.”

 

“ ‘First Amendment” shall mean that certain Amendment No. 1 to Second Lien
Credit, Security and Pledge Agreement, dated as of the First Amendment Effective
Date, among the Borrower, the Company and the Lender.”

 

“ ‘First Amendment Effective Date” shall mean April 22, 2012.”

 

“ ‘GSBO’ shall mean Group Sales Box Office, LLC, a Delaware limited liability
company.”

 

“ ‘GSBO Contributed Assets” shall have the meaning given to such term in the
First Amendment.

 

“ ‘GSBO Contribution Agreement” shall mean that certain Contribution Agreement,
dated March 19, 2012, between the Company and Theatre Party Associates, Inc., a
New York corporation (“TPA”), a third party not otherwise affiliated with the
Borrower or any other Credit Party, as amended by that certain Amendment No. 1
dated April 18, 2012.

 

“ ‘GSBO Interests” shall mean the membership interests in GSBO that are issued
to the Company.”

 

“ ‘Level 2 Target” shall have the meaning given to such term in the Hollywood
SPA as in effect on the First Amendment Effective Date.”

 

“ ‘Revenues” shall have the meaning given to such term in the Hollywood SPA as
in effect on the First Amendment Effective Date.”

 

“ ‘Second Earnout Amount’ shall mean the Level 2 Earnout Amount, as defined in
the Hollywood SPA as in effect on the First Amendment Effective Date.”

 

(b)          Article 1 (Definitions) of the Credit Agreement is hereby amended
by amending and restating the definition of “Domestic Pledged Securities” in its
entirety as follows:

 

“ ‘Domestic Pledged Securities’ shall mean (a) 100% of the Equity Interests
(both voting and economic) of the Company and any direct or indirect Domestic
Subsidiary and (ii) 100% of the GSBO Interests.

 

(c)          Article 1 (Definitions) of the Credit Agreement is hereby amended
by amending and restating the definition of “Subsidiary” in its entirety as
follows:

 

2

 

 

“ ‘Subsidiary’ shall mean, with respect to any Person, any corporation,
association, joint venture, partnership, limited liability company or other
business entity (whether now existing or hereafter organized) of which at least
a majority of the voting stock or other ownership interests having ordinary
voting power for the election of directors (or the equivalent) is, at the time
as of which any determination is being made, owned or controlled by such Person
or one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person. Notwithstanding the foregoing, unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” of the
Borrower shall exclude (i) the Joint Ventures and (ii) GSBO (but only for so
long as the Company owns less than 100% of the membership interests of GSBO).

 

2.          Other Amendments to the Credit Agreement.

 

(a)          Section 2.2 ([Intentionally Left Blank]) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“Section 2.2   Capitalization of Earnout. If the Theatre Direct Companies
achieve Revenues greater than or equal to the Level 2 Target for the Earnout
Year ending June 30, 2012, then the Loan shall be increased by the Second
Earnout Amount, effective on the fifth Business Day after the final
determination of Revenues for the Earnout Year ending June 30, 2012 in
accordance with the Hollywood SPA.”

 

(b)          Section 2.3 (Note; Repayment) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“Section 2.3   Note; Capitalization of the Second Earnout Amount; Repayment.

 

(a)          If requested by the Lender, the Loan shall be evidenced by a note
in the Lender’s favor substantially in the form of Exhibit A hereto (the “Note”)
in the face amount of the Loan, payable to the order of the Lender, duly
executed by the Borrower and dated as of the Closing Date.

 

(b)          The Second Earnout Amount, if any, shall be repaid in equal
quarterly installments over the then remaining term of the Loan, beginning on
the first Interest Payment Date following the date on which the Loan is
increased by the Second Earnout Amount and continuing through the Maturity Date,
subject to mandatory prepayment as provided in Section 2.4 hereof and
acceleration as provided in Article 7 hereof.

 

(c)          The outstanding principal balance of the Loan, including without
limitation the remaining balance of any Second Earnout Amount, shall be payable
in full on the Maturity Date, subject to mandatory prepayment as provided in
Section 2.4 hereof and acceleration as provided in Article 7 hereof.

 

3

 

 

(d)          The Loan (including any Second Earnout Amount) shall bear interest
on the outstanding principal balance thereof as set forth in Section 2.5 hereof.
The Lender is hereby authorized by the Borrower, but not obligated, to enter the
amount of the Loan, the Second Earnout Amount and the amount of each payment or
prepayment of principal or interest thereon in the appropriate spaces on the
reverse of or on an attachment to the Note; provided, however, that the failure
of the Lender to set forth such Loan, the Second Earnout Amount, any principal
payments or any other information on the Note shall not in any manner affect the
obligations of the Borrower to repay the Loan and the Second Earnout Amount.

 

(c)          Section 6.3 (Limitation on Guaranties) of the Credit Agreement is
hereby amended by deleting the period at the end of sub-clause (b)(iii) and
replacing it with a comma, and adding the following proviso as a concluding
paragraph to clause (b):

 

“provided that it is understood and agreed that in no event will any Theatre
Direct Company guarantee any obligations of GSBO or any Subsidiary of GSBO.”

 

(d)          Section 6.4 (Limitation on Investments) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“Section 6.4   Limitations on Investments. Permit a Theatre Direct Company to
create, make or incur any Investment, except (a) as permitted in Section 6.4 of
the JPM Credit Agreement, including for the avoidance of doubt, the Investment
to be made by the Company in GSBO on the First Amendment Effective Date pursuant
to the GSBO Agreement, consisting of the GSBO Contributed Assets, (b) any
Investment by a Theatre Direct Company existing as of the Closing Date and
(c) guaranties permitted under Section 6.3 to the extent constituting
Investments.”

 

(e)          Section 6.12 (Amendment of Documents) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“Section 6.12   Amendment of Documents. (a) Amend the constitutional documents
of any Credit Party without the prior written consent of the Lender, (b) amend
or waive any term or provision of the JPM Credit Agreement or any of the other
documents delivered to the JPM Administrative Agent pursuant to the JPM Credit
Agreement that (i) causes the Lender not to have a perfected Lien on Collateral
that is perfected through possession or control of such Collateral by the JPM
Administrative Agent or (ii) violates the covenants of JPM Administrative Agent
or the Borrower under the Intercreditor Agreement, in each case without the
prior written consent of the Lender, or (c) amend or waive any term or provision
of the GSBO Contribution Agreement relating to the GSBO Interests or the GSBO
Contributed Assets without the prior written consent of the Lender (such consent
not to be unreasonably withheld or delayed). Notwithstanding the foregoing, in
the case of any amendments or waivers to the JPM Credit Agreement or any of the
other documents delivered to the JPM Administrative Agent pursuant to the JPM
Credit Agreement, the Borrower shall provide the Lender with copies thereof
promptly upon execution and delivery thereof.”

 

4

 

 

(f)          Section 6.14 (Dispositions) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“Section 6.14   Dispositions. Effect any Dispositions, in one transaction or a
series of related transactions, of any of its property, business or assets,
whether now owned or hereafter acquired, except as permitted in Section 6.21 of
the JPM Credit Agreement, including for the avoidance of doubt, the Disposition
to GSBO of the GSBO Contributed Assets to be made by the Company on the First
Amendment Effective Date pursuant to the GSBO Contribution Agreement; provided,
however, that no Disposition shall be permitted of any Material Hollywood IP
without the prior written consent of the Lender.”

 

3.          Consent. The Lender hereby consents to Amendment No. 10 to Credit,
Security, Pledge and Guaranty Agreement, of even date herewith, among, inter
alios, the Borrower, the Company and the JPM Administrative Agent (collectively,
the “JPM Amendment”).

 

4.          Security Interests. Effective on the First Amendment Effective Date,
the parties hereto agree that:

 

(a)          the Liens of the Lender on the Collateral constituting the GSBO
Contributed Assets shall be released;

 

(b)          the Collateral subject to the Liens of the Lender shall include the
GSBO Interests; and

 

(c)          the Company shall deliver to the JPM Administrative Agent an
assignment of membership interest with respect to the GSBO Interest executed in
blank. The Company hereby confirms that the GSBO Interest is not certificated.

 

5.          Conditions to Effectiveness. This Amendment shall not become
effective until the date upon which:

 

(a)          counterparts of this Amendment shall have been executed and
delivered by the Borrower, the Company and the Lender;

 

(b)          the Lender shall have received a fully-executed copy of (i) the JPM
Amendment, (ii) the Intercreditor Amendment and (iii) the GSBO Contribution
Agreement (including Amendment No. 1 dated April 18, 2012), in each case, in
form and substance satisfactory to the Lender;

 

(c)          the Lender shall have received a duly executed certificate of an
officer of the Company, dated as of the date hereof, attaching (i) a copy of the
certificate of formation of GSBO certified on a recent date by the Secretary of
State of the State of Delaware, (ii) a copy of the Operating Agreement of GSBO
as in effect on the First Amendment Effective Date and (iii) a certificate dated
as of a recent date as to the good standing of GSBO issued by the Secretary of
State of the State of Delaware, in each case, in form and substance satisfactory
to the Lender;

 

5

 

 

(d)          the Lender shall have received reimbursement for all fees, expenses
and other amounts due and payable to it in connection with the execution and
delivery of this Amendment, including, without limitation, the fees and expenses
of counsel to the Lender as provided in Section 13.4 of the Credit Agreement;
and

 

(e)          the Credit Parties shall have executed and delivered, or provided,
such other instruments or documents as the Lender or its counsel reasonably
request.

 

6.          Representations and Warranties. The Borrower and the Company each
represent and warrant that:

 

(a)          after giving effect to this Amendment, each of the representations
and warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof as if such representations and
warranties had been made on and as of the date hereof (except to the extent that
any such representations and warranties specifically relate to an earlier date,
in which case they shall have been true and correct as of such earlier date);
and

 

(b)          after giving effect to this Amendment, no Default or Event of
Default will have occurred and be continuing on and as of the date hereof.

 

7.          Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement shall continue unmodified and in full force and effect in
accordance with the provisions thereof on the date hereof. As used in the Credit
Agreement, the terms “Agreement,” “this Agreement,” “this Credit Agreement,”
“herein,” “hereafter,” “hereto,” “hereof” and words of similar import shall
mean, unless the context otherwise requires, the Credit Agreement as modified
and amended by this Amendment.

 

8.          Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State without giving effect to the choice of law
principles of such state that would require or permit the application of the
laws of another jurisdiction.

 

9.          Counterparts. This Amendment may be executed in multiple
counterparts and by facsimile or other electronic means, each of which will be
deemed to be an original copy of this Amendment and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK **

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers, as of the date first written above.

 

  HOLLYWOOD MEDIA CORP.         By: /s/ Mitchell Rubenstein     Name: Mitchell
Rubenstein     Title: CEO         KEY BRAND ENTERTAINMENT INC.         By: /s/
John Gore     Name: John Gore     Title:   President, Treasurer and CEO        
THEATRE DIRECT NY, INC.         By: /s/ John Gore     Name: John Gore     Title:
  CEO

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

 

 

Schedule 1

 

GSBO Contributed Assets

 

The “GSBO Contributed Assets” consist of the business of sales to groups of
tickets to live theatrical performances (and sales of services attendant
thereto) and earning commissions with respect to such sales conducted by the
Company and conducted by other subsidiaries of the Borrower under the tradename
“Broadway Across America” (the “TDI Business”), including the TDI Business
customers list(s), provided, however, that none of the following are included in
such contribution:

 

(i)          any cash and cash equivalents;

 

(ii)         any accounts receivable, notes receivable, credits, prepaid
expenses, deferred charges, advance payments, security deposits or prepaid
items;

 

(iii)        any claims, rights or causes of action against (or indemnities or
guarantees from) third parties for losses incurred at any time, or related to
events occurring, prior to the Closing (as defined in the GSBO Contribution
Agreement);

 

(iv)        any insurance policies of, or applicable to, the Company, the
Borrower or any direct or indirect subsidiary of the Borrower, or any rights to
insurance proceeds under such policies;

 

(v)         any bank accounts;

 

(vi)        any asset (including any tangible or intangible property), property
or right that is not used exclusively in the operation of the TDI Business;

 

(vii)       any of the right, title and interest of the Company, the Borrower or
any direct or indirect subsidiary of the Borrower in, to or under any
agreements;

 

(viii)      any Permits (as defined in the GSBO Contribution Agreement) or any
pending applications therefor or renewals thereof;

 

(ix)         any data, files or records, whether in print, electronic or other
media (other than the customer(s) list for the TDI Business); and

 

(x)          any proceeds of the sale of tickets under the tradename “Broadway
Across America” (provided, however, that the commissions payable on sales of
such tickets to groups arranged by GSBO, including sales arranged by Broadway
Across America personnel of GSBO, will be payable to GSBO).

 

 

 

